DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In response to the application filed on January 13, 2021, claims 1-17 are now pending for examination in the application.
Information Disclosure Statement
The information disclosure statements (IDS) filed on January 13, 2021 has been considered by the Examiner and made of record in the application file. 
Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10992006.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of Patent No. 10992006 contain every element of claims 1-17 of the instant application and as such anticipates claims 1-17 of the instant application.
The difference between the inventions as recited in claim 1 of ‘006 application and ‘419 patent is that claim 1 of ‘006 patent includes identifying a request to perform a data storage operation on multiple data objects.  A person of ordinary skills would therefore be motivated to remove/modify some of the claim elements recited in the above two claims without affecting the context of the invention, i.e., a weighted arithmetic mean. The dependent claims incorporate the differences indicated above and are considered obvious variants under the above rationale, and are rejected for the same reasons. 
It would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify the claims in the USP 10992006 to arrive at the current claims by omitting/modifying elements and its functions in a combination because it would be an obvious expedient if the remaining elements perform the same functions as before. See also, In re Karlson, 311 F.2d 581, 584 (CCPA 1963) (“It is well settled, however, that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.”).

17148419
10922006
1. A method performed by a computer system, the method comprising: 

receiving or identifying a request to perform a data storage operation on multiple data objects, wherein the request to perform the data storage operation on the multiple data object is initiated according to a storage policy associated with the multiple data objects, wherein the storage policy is a data structure comprising of a set of preferences or criteria for performing the data storage operation; 

storing, on a random-access storage medium, a first copy of a first data object, wherein the first copy is associated with a first logical location in the random-access storage medium; 

determining that a second data object of the multiple data objects, is duplicative of the first copy; 

creating a reference to the first copy based in response to determining that the second data object is duplicative of the first copy; 

transferring the first copy from the random-access storage medium to another storage media; and 

storing, in a single-instance database, at least one entry associated with the transferred first copy.
1. A method performed by a computer system of storing a single-instance copy of multiple data objects on a sequential storage medium, the method comprising: 

storing, on a random-access storage medium, a single-instance copy of the multiple, substantially identical, data objects, wherein: 

the single-instance copy comprises a copy of only one of the multiple data objects, the single-instance copy is associated with a first logical location in the random-access storage medium of a first data object selected from the multiple, substantially identical, data objects; 

determining whether a data object to be stored on the random-access storage medium is duplicative of the single-instance copy; 

creating a first reference to the single-instance copy based on a determination that the data object is duplicative of the single-instance copy, the first reference associated with a second logical location in the random-access storage medium, wherein the second logical location is different from the first logical location; 

transferring the single-instance copy from the random-access storage medium to a sequential storage medium; and 

storing a second reference to the single-instance copy on the sequential storage medium after transferring the single-instance copy to the sequential storage medium.
9. A non-transitory, computer-readable medium containing instructions for controlling a computer system to execute a method of storing a copy on a sequential storage medium, the method comprising: 

receiving or identifying a request to perform a data storage operation on multiple data objects, wherein the request to perform the data storage operation on the multiple data object is initiated according to a storage policy associated with the multiple data objects, wherein the storage policy is a data structure comprising of a set of preferences or criteria for performing the data storage operation; 

storing, on a random-access storage medium, a first copy of a first data object, wherein the first copy is associated with a first logical location in the random-access storage medium; 

determining that a second data object of the multiple data objects, is duplicative of the first copy; creating a reference to the first copy based in response to determining that the second data object is duplicative of the first copy; 

transferring the first copy from the random-access storage medium to another storage media; and 

storing, in a single-instance database, at least one entry associated with the transferred first copy.
9. A method performed by a computer system of storing a de-duplicated copy of data objects on a sequential storage medium, comprising: 

storing, on a random-access storage medium, a de-duplicated copy of one or more data objects, wherein the de-duplicated copy comprises: 

a first instance of a first data object selected from the one or more data objects, and one or more references to other data objects selected from the one or more data objects stored on the random-access storage medium; and 

transferring the de-duplicated copy of the one or more data objects from the random-access storage medium to a sequential storage medium.
17. An information management system configured to reduce data transfer, the information management system comprising: one or more computing devices comprising computer hardware configured to: 

receive or identify a request to perform a data storage operation on multiple data objects, wherein the request to perform the data storage operation on the multiple data object is initiated according to a storage policy associated with the multiple data objects, wherein the storage policy is a data structure comprising of a set of preferences or criteria for performing the data storage operation; 

store, on a random-access storage medium, a first copy of a first data object, wherein the first copy is associated with a first logical location in the random-access storage medium; determine that a second data object of the multiple data objects, is duplicative of the first copy; 

create a reference to the first copy based in response to determining that the second data object is duplicative of the first copy; 

transfer the first copy from the random-access storage medium to another storage media; and store, in a single-instance database, at least one entry associated with the transferred first copy.
15. A system for estimating an amount of time spent on a current task and an amount of time required to complete the current task, comprising: 

a processor; and 

a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform the operations comprising determining, by a cloud server having a processor and a memory, a stage that the current task has progressed to in a life cycle of the current task, wherein the cloud server is communicatively coupled to a task database system and an activity database server, wherein the life cycle of the current task includes a fixed number of predetermined stages; 

identifying a plurality of completed tasks from the task database system, wherein each of the plurality of completed tasks shares one or more characteristics with the current task; 

calculating, for each of the plurality of completed tasks, a similarity score representing a similarity between the completed task and the current task using a predetermined algorithm; 

calculating, for each of the plurality of completed tasks, a time ratio of a first amount of time over a second amount of time, wherein the first amount of time represents time spent on the completed task after a stage corresponding to the determined stage on the current task, wherein the second amount of time represents time spent on the completed task before the corresponding stage, and wherein each of the first amount of time and the second amount of time is calculated based on user activity data retrieved by the cloud server from the activity database server, wherein the user activity data includes activity data generated by a plurality of users when performing the plurality of completed tasks; 

calculating a weighted arithmetic mean of the time ratios using the similarity score as weights; 

calculating a total amount of time spent on the current task up to the determined stage using data from the activity database server; and 

calculating the amount of time required to complete the current task based on the weighted arithmetic mean and the total amount time spent on the current task up to the determined stage.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-2, 4-10, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeller et al. (US Pub. No. 20060069702) in view of Kavuri (US Pub. No. 20050195660).

Regarding claim 1, Moeller et al. teaches a method performed by a computer system, the method comprising: 
storing, on a random-access storage medium, a first copy of a first data object, wherein the first copy is associated with a first logical location in the random-access storage medium (See Moeller et al. Paragraph 177 “a single copy of a given data object exist at any given time in a pool”); 
transferring the first copy from the random-access storage medium to another storage media (See Moeller et al. Paragraph 177 “When a newer revision of the data object is retrieved, the single copy of the data object can be updated to the new revision”); and 
storing, in a single-instance database, at least one entry associated with the transferred first copy (See Moeller et al. Paragraph 177 “a handle that will always point to the newest revision of a data object; or a handle that will point to a given revision of a data object”).  Moeller et a. does not disclose a storage policy.
However, Kavuri teaches determining that a second data object of the multiple data objects, is duplicative of the first copy (Paragraph 145 discloses duplicate detection and decision making); 
creating a reference to the first copy based in response to determining that the second data object is duplicative of the first copy (Paragraph 146 discloses creates and replicates objects from FS, directs and determines based on policy for compression and encryption, links to other object store through message passing, and provides efficient placement of data on tape and tape space management, and policy engines that may be directed by the policy subsystem 106 for synchronous replication and .n demand creation of copies); 
receiving or identifying a request to perform a data storage operation on multiple data objects, 
wherein the request to perform the data storage operation on the multiple data object is initiated according to a storage policy associated with the multiple data objects, 
wherein the storage policy is a data structure comprising of a set of preferences or criteria for performing the data storage operation (See Kavuri et al. Paragraph 174, “an object store that generally manages disk and tape storage, provides managed multiple media types, creates multiple copies, deletes copies per policy, moves data between nodes, controls tape libraries, manages disk and tape media, and performs media reclamation ("garbage collection")”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moeller et al. (transfer of data objects) with Kavuri et al. (file services).  This would have facilitated improved data storage.  See Kavuri et al. Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage.  The close relation between both of the references highly suggest an expectation of success.

The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  With respect to claim 2, Moeller et al. teaches the method of claim 1, further comprising: receiving or accessing the multiple data objects from multiple, different logical locations within a computer network (See Paragraph 156 “history location”).

The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  With respect to claim 4, Moeller et al. teaches the method of claim 1, wherein storing the at least one entry to the transferred first copy comprises a media identifier identifying a storage medium and an offset on which the transferred first copy is stored within the identified storage medium to the copy (See Moeller et al. Paragraph 26 “an instantiation of a data object 22A having an identifier”).

The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  With respect to claim 5, Moeller et al. teaches the method of claim 1, the method further comprising: 
maintaining an index on the random-access storage medium, wherein the index includes, for each data object of the multiple data objects: 

an identifier for the data object (See Moeller et al. Paragraph 26 “an instantiation of a data object 22A having an identifier”);

information indicating whether the data object is stored as a copy or a reference to a copy (See Paragraph 41 “copy of the data object in one location”); and 

an identifier of a source copy when the data object is stored as a reference to the source copy (See Moeller Paragraph 51 “referenced object's globally unique identifier”).

The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  With respect to claim 6, Moeller et al. teaches the method of claim 1, wherein at least some of the multiple data objects are of different types or formats (See Moeller et al. Paragraph 125 “translating data objects into a format that can be stored in an underlying database data store”).

The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  With respect to claim 7, Kavuri et al. teaches the method of claim 1, wherein the storage policy further specifies which storage medium in a secondary storage system, the first copy is to be transferred to (Paragraph 141 discloses s policy driven and administration of storage management functions such as ability to specify the access control through user and resource credentials, support for credential migration of stored information, ability to expire and expunge data that is spread across functional areas, ability to specify the protection and performance characteristics across classification both from logical and physical storage perspective, and ability to specify life cycle attributes from an object to a collection of objects independent of the locality and ownership).

The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  With respect to claim 8, Kavuri et al. teaches the method of claim 1, wherein the another storage media is a type of sequential storage media (See Kavuri et al. Paragraph 174, “an object store that generally manages disk and tape storage, provides managed multiple media types, creates multiple copies, deletes copies per policy, moves data between nodes, controls tape libraries, manages disk and tape media, and performs media reclamation ("garbage collection")”).

Regarding claim 9, Moeller et al. teaches a non-transitory, computer-readable medium containing instructions for controlling a computer system to execute a method of storing a copy on a sequential storage medium, the method comprising: 
storing, on a random-access storage medium, a first copy of a first data object, wherein the first copy is associated with a first logical location in the random-access storage medium (See Moeller et al. Paragraph 177 “a single copy of a given data object exist at any given time in a pool”); 
transferring the first copy from the random-access storage medium to another storage media (See Moeller et al. Paragraph 177 “When a newer revision of the data object is retrieved, the single copy of the data object can be updated to the new revision”); and 
storing, in a single-instance database, at least one entry associated with the transferred first copy (See Moeller et al. Paragraph 177 “a handle that will always point to the newest revision of a data object; or a handle that will point to a given revision of a data object”).  Moeller et a. does not disclose a storage policy.
However, Kavuri teaches determining that a second data object of the multiple data objects, is duplicative of the first copy (Paragraph 145 discloses duplicate detection and decision making); 
creating a reference to the first copy based in response to determining that the second data object is duplicative of the first copy (Paragraph 146 discloses creates and replicates objects from FS, directs and determines based on policy for compression and encryption, links to other object store through message passing, and provides efficient placement of data on tape and tape space management, and policy engines that may be directed by the policy subsystem 106 for synchronous replication and .n demand creation of copies); 
receiving or identifying a request to perform a data storage operation on multiple data objects, 
wherein the request to perform the data storage operation on the multiple data object is initiated according to a storage policy associated with the multiple data objects, 
wherein the storage policy is a data structure comprising of a set of preferences or criteria for performing the data storage operation (See Kavuri et al. Paragraph 174, “an object store that generally manages disk and tape storage, provides managed multiple media types, creates multiple copies, deletes copies per policy, moves data between nodes, controls tape libraries, manages disk and tape media, and performs media reclamation ("garbage collection")”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moeller et al. (transfer of data objects) with Kavuri et al. (file services).  This would have facilitated improved data storage.  See Kavuri et al. Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.


With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.

With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 5, because claim 13 is substantially equivalent to claim 5.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 8, because claim 16 is substantially equivalent to claim 8.

Regarding claim 17, Moeller et al. teaches an information management system configured to reduce data transfer, the information management system comprising: one or more computing devices comprising computer hardware configured to: 
store, on a random-access storage medium, a first copy of a first data object, wherein the first copy is associated with a first logical location in the random-access storage medium (See Moeller et al. Paragraph 177 “a single copy of a given data object exist at any given time in a pool”); 
transfer the first copy from the random-access storage medium to another storage media (See Moeller et al. Paragraph 177 “When a newer revision of the data object is retrieved, the single copy of the data object can be updated to the new revision”); and 
storing, in a single-instance database, at least one entry associated with the transferred first copy (See Moeller et al. Paragraph 177 “a handle that will always point to the newest revision of a data object; or a handle that will point to a given revision of a data object”).  Moeller et a. does not disclose a storage policy.
However, Kavuri teaches determine that a second data object of the multiple data objects, is duplicative of the first copy (Paragraph 145 discloses duplicate detection and decision making); 
create a reference to the first copy based in response to determining that the second data object is duplicative of the first copy (Paragraph 146 discloses creates and replicates objects from FS, directs and determines based on policy for compression and encryption, links to other object store through message passing, and provides efficient placement of data on tape and tape space management, and policy engines that may be directed by the policy subsystem 106 for synchronous replication and .n demand creation of copies); 
receive or identify a request to perform a data storage operation on multiple data objects, 
wherein the request to perform the data storage operation on the multiple data object is initiated according to a storage policy associated with the multiple data objects, 
wherein the storage policy is a data structure comprising of a set of preferences or criteria for performing the data storage operation (See Kavuri et al. Paragraph 174, “an object store that generally manages disk and tape storage, provides managed multiple media types, creates multiple copies, deletes copies per policy, moves data between nodes, controls tape libraries, manages disk and tape media, and performs media reclamation ("garbage collection")”). 
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moeller et al. (transfer of data objects) with Kavuri et al. (file services).  This would have facilitated improved data storage.  See Kavuri et al. Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage.  The close relation between both of the references highly suggest an expectation of success.

Claim(s) 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moeller et al. (US Pub. No. 20060069702) and Kavuri (US Pub. No. 20050195660) in view of Sell et al. (US Pub. No. 20050283461).
The Moeller et al. reference as modified by Kavuri et al. teaches all the limitations of claim 1.  Moeller et al. as modified by Kavuri et al. does not disclose wherein storing the at least one reference to the copy of the multiple data objects includes storing a reference count to track a number of references that refer to the copy of the only one of the multiple data objects.
However, Sell et al. teaches the method of claim 1, wherein storing the at least one entry to the transferred first copy comprises storing a reference count to track a number of references that refer to the transferred first copy. (See Sell et al. Paragraph 54, “in which only the reference counter management module 480 increments the reference counter of the file attachment by the identical identification value without, however, again storing the file attachment as a file on the archive server”).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Moeller et al. (transfer of data objects) and Kavuri et al. (file services) with Sell et al. (managing messages/data).  This would have facilitated efficient data storage.  See Sell et al. Paragraphs 2-12.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data storage.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154